Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final Office Action is responsive to the communication received 04/26/2021.
	Note that the claim status identifiers and related amendments in the claim set submitted on 04/26/2021 are incorrect.  For example, claim 1 has an amendment that was not "previously presented".  Correction is required.

Claim Rejections - 35 USC § 112 - (b) - Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 2 and 4-10 depend directly or indirectly from claim 1.
	Claim 1 lacks clear antecedent basis in the recitation of "the recombinant phage display library" due to the lack of a the recombinant phage display library cited in claim 1.  A display library encompasses many types of libraries in addition to a recombinant phage display library.  Correction is required.
	Claim 8 lacks clear antecedent basis in the recitation of "the display library" due to the multiple display libraries cited in claim 1.  Correction is required.

Claim Rejections - 35 USC § 101 - Necessitated by Amendment
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception an abstract idea without significantly more.  Claims 2-10 depend directly or indirectly from claim 1.  
The claim 1 limitations directed to an abstract idea are detecting a peptide bound to at least one antibody expressed by the recombinant phage display library, thereby detecting an antibody capable of binding the peptide.  Detecting is an abstract idea because it encompasses mental processes (observing, comparing, evaluation).  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites additional elements that consist of well understood, routine, conventional activity already engaged in by the scientific community.
The claim 1 limitations directed to well understood, routine, conventional activity already engaged in by the scientific community are contacting a reaction sample comprising a display library with a biological sample comprising antibodies, wherein the display library comprises a plurality of peptides derived from a plurality of pathogens.  Hjelle et al. (6/13/2013) US Patent Application Publication 2013/0149336 A1 cited in the 5/29/2019 IDS (hereinafter known as "Hjelle") teaches contacting a reaction sample comprising a display library with a biological sample comprising antibodies, wherein the display library comprises a plurality of peptides derived from a plurality of pathogens (see [0020] to [0049]).
Claim 1 comprise method steps that consist of a high level of generality as to preempt any future use of measuring or correlating, specifically, contacting a reaction sample comprising a display library with a biological sample comprising antibodies, wherein the display library comprises a plurality of peptides derived from a plurality of pathogens.

Discussion and Answer to Argument
Applicant argues that display libraries do not exist in nature (Reply, starting on page 5).
While it is true that some display libraries do not exist in nature, such as where a peptide is fused to gene 8 in a recombinant M13 phage display.  The term "display library" is reasonably interpreted to encompass display libraries that do exist in nature.

Claim Rejections - 35 USC § 103(a) - Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hjelle et al. (6/13/2013) US Patent Application Publication 2013/0149336 A1 cited in the 5/29/2019 IDS (hereinafter known as "Hjelle") in view of Castel et al. (04/26/2011) Molecules volume 16 pages 3499 to 3518 cited in the 5/29/2019 IDS (hereinafter referred to as "Castel"). 
	With regards to claims 1-2 and 4-10, Hjelle teaches:
	a) as in claims 1-2 and 4-10, a method for detecting an antibody against a pathogen in a subject, the method comprising: (a) contacting a reaction sample comprising a display library with a biological sample comprising antibodies, wherein the display library comprises a plurality of peptides derived from a plurality of pathogens, and (b) detecting a peptide bound to at least one antibody, thereby detecting an antibody capable of binding the peptide; wherein the plurality of pathogens is a plurality of viruses, bacteria or fungi; wherein the display library is a phage display library; wherein the antibodies in the reaction sample are immobilized; wherein the antibodies are immobilized to a solid support adapted for binding IgA subclasses; wherein the antibodies are immobilized by contacting the display library and antibodies from the biological sample with Protein A; wherein the Protein A are immobilized to a solid support; comprising removing unbound antibody and peptides of the display library; wherein the plurality of peptides are each less than 100, 200, or 300 amino acids long; wherein the plurality of peptides are each less than 75 amino acids long (see [0020] to [0049]). 
Hjelle does not explicitly teach:
	a) as in claim 1, a recombinant phage display library.
	With regards to claim 1, Castel teaches:
	a) as in claim 1, a recombinant phage display library (see entire document especially, Abstract, Figure 2, Table 1, and pages 3500 to 3502 and 3507 to 3513).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting Castel's recombinant phage display library for Hjelle's phage display library in order to rapidly identify the selected peptide by using an associated genetic tag from the selected recombinant phage.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Discussion and Answer to Argument
Applicant arguments regarding the amendment of "the recombinant phage display library"  (Reply, starting on page 5) are addressed in the rejection above.






Double Patenting - Necessitated by Amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 4-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent Number 10768181.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a method for detecting an antibody against a pathogen in a subject, the method comprising: (a) contacting a reaction sample comprising a display library with a biological sample comprising antibodies, wherein the display library comprises a plurality of peptides derived from a plurality of pathogens, and (b) detecting a peptide bound to at least one antibody expressed by the recombinant phage display library, thereby detecting an antibody capable of binding the peptide and claim 1 in U.S. Patent Number 10768181 is drawn to a method for detecting the presence of an antibody against a pathogen in a subject, the method comprising: (a) contacting a reaction sample comprising a recombinant phage display library with a biological sample comprising antibodies, wherein the phage display library comprises a plurality of peptides derived from at least three unique pathogens wherein the phage display library is constructed using a synthetic, programmable microarray from a starting library that is uniformly distributed and (b) lysing the phage display library and amplifying DNA therefrom, (c) detecting at least one antibody bound to at least one peptide expressed by the phage display library, thereby detecting the presence of an antibody against the at least one pathogen peptide in the biological sample.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10768181.

Conclusion
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639